

116 S1088 IS: Guaranteed Refugee Admission Ceiling Enhancement Act
U.S. Senate
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1088IN THE SENATE OF THE UNITED STATESApril 9, 2019Mr. Markey (for himself, Mr. Blumenthal, Ms. Hirono, Ms. Harris, Mr. Leahy, Ms. Klobuchar, Ms. Smith, Mr. Booker, Mrs. Shaheen, Mr. Murphy, Mr. Wyden, Mr. Merkley, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to require the President to set a minimum annual goal
			 for the number of refugees to be admitted, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Guaranteed Refugee Admission Ceiling Enhancement Act or the GRACE Act.
 2.Admission of refugeesSection 207 of the Immigration and Nationality Act (8 U.S.C. 1157) is amended— (1)in subsection (a)—
 (A)by striking paragraph (1); (B)by redesignating paragraphs (2) and (4) as paragraphs (1) and (6), respectively;
 (C)in paragraph (1), as redesignated— (i)by striking after fiscal year 1982; and
 (ii)by striking is justified and all that follows through interest. and inserting “is—  (A)justified by humanitarian concerns or otherwise in the national interest; and
 (B)not less than 95,000. (2)Each officer of the Federal Government responsible for refugee admissions or refugee resettlement shall treat a determination under paragraph (1) and subsection (b) as the numerical goals for refugee admissions under this section for the applicable fiscal year.; and
 (D)by inserting after paragraph (3) the following:  (4)In making a determination under paragraph (1), the President shall consider the number of refugees who, during the calendar year beginning immediately after the beginning of the applicable fiscal year, are in need of resettlement in a third country, as determined by the United Nations High Commissioner for Refugees in the most recently published projected global resettlement needs report.
 (5)The President shall determine regional allocations for admissions under this subsection, which shall—
 (A)consider the projected needs identified by the United Nations High Commissioner for Refugees in the projected global resettlement needs report for the calendar year beginning immediately after the beginning of the applicable fiscal year; and
 (B)include an unallocated reserve that the Secretary of State, after notifying the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives, may use for 1 or more regions in which the need for additional refugee admissions arises.; and 
 (2)by adding at the end the following:  (g)Quarterly reports on admissionsNot later than 15 days after the last day of each quarter, the President shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that includes the following:
						(1)Refugees admitted
 (A)The number of refugees admitted to the United States during the preceding quarter. (B)The number of refugees admitted to the United States during the preceding quarter, expressed as a percentage of the number of refugees authorized to be admitted in accordance with the determinations under subsections (a) and (b) for the applicable fiscal year.
 (C)The cumulative number of refugees admitted to the United States during the applicable fiscal year, as of the last day of the preceding quarter.
 (D)The number of refugees to be admitted to the United States during the remainder of the applicable fiscal year so as to achieve the numerical goals set forth in the determinations under subsections (a) and (b) for such fiscal year.
 (E)The number of refugees from each region admitted to the United States during the preceding quarter, expressed as a percentage of the allocation for each region under subsection (a)(5) for the applicable fiscal year.
							(2)Aliens with Security Advisory Opinions
 (A)The number of aliens, by nationality, for whom a Security Advisory Opinion has been requested who were security-cleared during the preceding quarter, expressed as a percentage of all cases successfully adjudicated by the Director of the U.S. Citizenship and Immigration Services in the applicable fiscal year.
 (B)The number of aliens, by nationality, for whom a Security Advisory Opinion has been requested who were admitted to the United States during the preceding quarter.
							(3)Circuit rides
 (A)For the preceding quarter— (i)the number of Refugee Corps officers deployed on circuit rides, expressed as a percentage of the overall number of Refugee Corps officers;
 (ii)the number of individuals interviewed— (I)on each circuit ride; and
 (II)at each circuit ride location; (iii)the number of circuit rides; and
 (iv)for each circuit ride— (I)the duration of the circuit ride;
 (II)the average number of interviews conducted daily on the circuit ride; and (III)the percentages of interviews conducted for—
 (aa)individuals who require Security Advisory Opinions; and (bb)individuals who do not require Security Advisory Opinions.
 (B)For the subsequent quarter— (i)the number of circuit rides scheduled; and
 (ii)the number of circuit rides planned. (4)ProcessingFor the preceding quarter—
 (A)the average number of days between— (i)the date on which an individual is identified by the United States Government as a refugee; and
 (ii)the date on which such individual is interviewed by the Secretary of Homeland Security;
 (B)the average number of days between— (i)the date on which an individual identified by the United States Government as a refugee is interviewed by the Secretary of Homeland Security; and
 (ii)the date on which such individual is admitted to the United States; and (C)with respect to individuals identified by the United States Government as refugees who have been interviewed by the Secretary of Homeland Security, the approval, denial, and hold rates for the applications for admission of such individuals, by nationality.
							(5)Plan and additional information
 (A)A plan that describes the procedural or personnel changes necessary to ensure the admission of the number of refugees authorized to be admitted to the United States in accordance with determinations under subsections (a) and (b), including a projection of the number of refugees to be admitted to the United States each month so as to achieve the numerical goals set forth in such determinations.
 (B)Additional information relating to the pace of refugee admissions, as determined by the President. (h)Rule of constructionNothing in this section may be construed—
 (1)to inhibit the expeditious processing of refugee and asylum applications; or
 (2)to restrict the authority of the Secretary of Homeland Security to admit aliens to the United States under any other Act..